Citation Nr: 0030324	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-20 630	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
subpatellar knee pain.

2.  Entitlement to a rating in excess of 10 percent for left 
subpatellar knee pain.

3.  Entitlement to a rating in excess of 40 percent for 
status post partial laminectomy, L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1984 to August 1992 with a period of unverified 
service in the reserves.

2.	On June 1, 2000, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that a withdrawal of his appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  

In arriving at the above decision, the undersigned has 
considered the briefs submitted by the veteran's 
representative of record after the veteran's withdrawal of 
his claim.  Although the veteran's service representative is 
authorized to act on his behalf, the briefs do not serve to 
revoke the veteran's withdrawal of his appeal.  The briefs do 
not argue any reason for rescinding the withdrawal.  Indeed, 
they fail even to mention the veteran's withdrawal.  It can 
only be assumed that the briefs were prepared without the 
realization that the veteran wished to withdraw his claim.  
Accordingly, as the claim has been withdrawn, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 



